El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Francisco Solano Laforet y Juan E. Turull fueron acu-sados de vender leche de vaca adulterada el día 11 de diciem-bre de 1918 en la ciudad de Mayagüez. El primero de ellos fué absuelto pero el segundo condenado y entonces apeló de la sentencia.
*621Se probó por el fiscal que la leche que ese día vendía So-lano Laforet estaba adulterada con agua y con respecto a la responsabilidad que pueda tener el apelante la prueba del pueblo consistió en que el testigo Lucas. Labiosa, inspector de sanidad, declaró que Turull no estaba en el puesto de leche que tiene el No. lo cuando él ocupó la adulterada que vendía Solano quien le dijo que compraba la leche a Tu-rull. La declaración del otro testigo Francisco Pastrana, policía insular, no aportó dato alguno en contra del apelante.
Con estas dos declaraciones y con la presentación de una certificación según la cual en 2 de agosto de 1918 fue inscrito un depósito de leche registrado con el No. 17 cuya licencia fué expedida a nombre de Juan E. Turull terminó el pueblo su prueba y el apelante acto seguido pidió ser absuelto por falta de prueba, moción que el juez le negó prestando enton-ces declaración Francisco Solano Laforet en la que mani-festó que la leche que vendía la compraba a Juan E. Turull para revenderla, extremo comprobado por la declaración del último.
En vista de toda la prueba presentada en el juicio opi-namos que tiene razón el apelante Turull al sostener en este recurso, como también lo hizo en la corte inferior, que es in-suficiente para sostener una sentencia condenatoria contra él ya que apareció de ella claramente que la leché que resultó adulterada con agua no era - de su propiedad sino pertene-ciente a Solano Laforet quien se la compraba y la vendía por cuenta propia y porque el certificado de depósito que en mayo de 1918 registró a su nombre Turull con el No. 17 no corresponde al del puesto en que la leche se vendía y que tiene el No. 15.'
La sentencia apelada debe ser revocada.

Revocada la sentencia y absuelto, el acusado con las costas de oficio.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.